Citation Nr: 0903301	
Decision Date: 01/30/09    Archive Date: 02/09/09

DOCKET NO.  07-09 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for a right wrist 
disability.

2.  Entitlement to service connection for a left wrist 
disability. 


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel





INTRODUCTION

The veteran served on active duty in the United States Army 
from June 1977 to June 1980 and from April 1984 to July 2005.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a September 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina which, in part, denied 
the veteran's claim of entitlement to service connection for 
a bilateral wrist disability.  Original jurisdiction 
currently resides at the RO in Milwaukee, Wisconsin.

The veteran requested a hearing before the Board.  However, 
he subsequently withdrew his request.  See 38 C.F.R. §§ 
20.702(e); 20.704(e) (2008).

Issues not on appeal

The above-referenced September 2005 rating decision also 
denied the veteran's claims of entitlement to service 
connection for chronic right upper quadrant pain, chronic 
pain of the bilateral shoulders and acid reflux.  The veteran 
initiated appeals as to these issues.  Each service 
connection claim was subsequently granted by the RO.  The 
veteran has not expressed disagreement with the assigned 
ratings or the effective dates of service connection.  
Accordingly, the veteran's bilateral shoulder, right upper 
quadrant, and acid reflux claims will be discussed no 
further.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997) [where an appealed claim for service connection is 
granted during the pendency of the appeal, a second Notice of 
Disagreement must thereafter be timely filed to initiate 
appellate review of "downstream" issues such as the 
compensation level assigned for the disability or the 
effective date of service connection].

The September 2005 rating decision also granted the veteran's 
claims of entitlement to service connection for dry eyes 
(evaluated zero percent disabling) and sleep apnea (evaluated 
50 percent disabling), and denied the veteran's claims of 
entitlement to service connection for residuals of Lyme 
disease and bilateral ankle, knee, and finger disabilities.  
The veteran has not, to the Board's knowledge, expressed 
dissatisfaction with these decisions.  Those issues are 
therefore not in appellate status.  See Archbold v. Brown, 9 
Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), 
the filing of a notice of disagreement initiates appellate 
review in the VA administrative adjudication process, and the 
request for appellate review is completed by the claimant's 
filing of a substantive appeal after a statement of the case 
is issued by VA].

The September 2005 rating decision granted the veteran's 
claim of entitlement to service connection for degenerative 
arthritis of the spine, evaluated 10 percent disabling.  
A January 2007 rating decision granted the veteran's claim of 
entitlement to service connection for gastroesophageal reflux 
disease, evaluated at zero percent.  The veteran disagreed 
with the both of these disability ratings, and the RO issued 
statements of the case (SOCs) as to each.  The record does 
not indicate that the veteran filed substantive appeals as to 
these issues.  Thus, the veteran's claims for increased 
initial ratings for his spine disability and gastroesophageal 
reflux disease are not before the Board.

In short, the only issues which are currently on appeal are 
the two issues listed above and discussed below.


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that a right wrist disability currently exists.

2.  The competent medical evidence of record does not support 
a finding that a left wrist disability currently exists.


CONCLUSIONS OF LAW

1.  A right wrist disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  A left wrist disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to service connection for a 
right and left wrist disability.   Because these issues 
involve precisely the same procedural history, the 
application of the same law and regulations and the same type 
of claimed disability, for the sake of economy the Board will 
address them together.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  
The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated April 6, 2005, including evidence of a current 
disability as well as evidence that the claimed disability is 
related to an injury, disease, or event in military service.

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in the above-referenced 
April 2005 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised in the letter that VA would assist him with 
obtaining relevant records from any Federal agency, including 
the veteran's service department records.  The veteran was 
also advised in the letter that a VA examination would be 
provided if necessary to decide his claims.  With respect to 
private treatment records, the April 2005 letter informed the 
veteran that VA would make reasonable efforts to obtain any 
privately held evidence and information indicated by the 
veteran to include private doctor records.  

The letter further emphasized: "You need us to provide us 
with any evidence or information in your possession that 
pertains to your claim.  If you know of evidence not in your 
possession and want VA to try to get it for you, you must 
give VA enough information about the evidence so that we can 
request it from the person or agency that has it.  If the 
holder of the evidence declines to give it to VA, asks for a 
fee to provide it, or otherwise cannot get the evidence, VA 
will notify you and prove you with an opportunity to submit 
the information or evidence."  This satisfied the "give us 
everything you've got" requirement formerly contained in 
38 C.F.R. § 3.159(b) in that the letter notified the veteran 
that he could submit or identify evidence or information not 
specifically requested by VA.  [The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 
Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments, which 
apply to applications for benefits pending before VA on, or 
filed after, May 30, 2008, removed the notice provision 
requiring VA to request the veteran to provide any evidence 
in the veteran's possession that pertains to the claim.]

Finally, there has been a significant Court decision 
concerning the VCAA which is pertinent to the veteran's 
claims.  In Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a claim is 
comprised of five elements, the notice requirements of 
section 5103(a) apply generally to all five elements of that 
claim.  Therefore, upon receipt of an application for a 
service connection claim, section 5103(a) and section 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim.  This 
includes notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  

In this case, element (1) is not at issue, and the veteran 
was provided appropriate notice as to elements (2) and (3) as 
detailed above.  The veteran was provided specific notice as 
to elements (4) and (5), degree of disability and effective 
date, in a letter from the RO dated April 9, 2007.  In any 
event, because the veteran's claims are being denied, 
elements (4) and (5) are moot.

The Board notes that the veteran was not provided complete 
notice of the VCAA prior to the initial adjudication of his 
claims in September 2005.  The Board is of course aware of 
the Court's decision in Pelegrini v. Principi, 17 Vet. App. 
412 (2004), which appears to stand for the proposition that 
VCAA notice must be sent prior to adjudication of an issue by 
the RO.  Crucially, following the issuance of the April 2007 
Dingess letter, the veteran was allowed the opportunity to 
present evidence and argument in response.  The veteran's 
claims were readjudicated in the September 2008 supplemental 
statement of the case (SSOC), after the veteran submitted 
more evidence.  See Overton v. Nicholson, 20 Vet. App. 427, 
437 (2006) [a timing error may be cured by a new VCAA 
notification followed by a readjudication of the claim].  The 
veteran has pointed to no prejudice or due process concerns 
arising out of the timing of the VCAA notice.  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice.

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.  There is no 
indication that there exists any evidence which could be 
obtained which would have an effect on the outcome of this 
case as to these issues. Therefore, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the veteran's service treatment records and VA 
and private outpatient treatment records have been associated 
with the claims folder.  Additionally, the veteran was 
afforded VA examinations in June 2005 and March 2008.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of his claim, and was given 
the opportunity to present testimony at a personal hearing if 
he so desired.

Accordingly, the Board will proceed to a decision.

Relevant law and regulations

Service connection - in general

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2008).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Essential to the award of service connection is the first 
Hickson element, existence of a disability.  Without it, 
service connection cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 233, 225 (1992) [noting that service 
connection presupposes a current diagnosis of the claimed 
disability]; see also Chelte v. Brown, 10 Vet. App. 268 
(1997) [observing that a "current disability" means a 
disability shown by competent medical evidence to exist at 
the time of the award of service connection].

Analysis

In essence, the veteran contends that he has a bilateral 
wrist disability resulting from injuries he sustained while 
serving on active duty.  

With respect to crucial Hickson element (1), current 
disability, no medical evidence in the record on appeal which 
indicates the veteran currently has a right or left wrist 
disability.  After conducting a thorough examination of the 
veteran's right and left wrists, the June 2005 VA examiner 
indicated that X-rays of the veteran's wrists were normal, 
and that "[t]here is no objective clinical evidence at 
present to warrant diagnosis of any acute or chronic disorder 
or residual thereof."  See the June 2005 VA examiner's 
report, page 10.  Further, a May 2005 VA outpatient treatment 
record indicated that the veteran had "essentially normal 
bilateral wrists."  

An August 7, 2006 private medical record indicated that the 
veteran complained of right wrist pain.  However, X-rays 
taken immediately thereafter indicated "no bony, joint, or 
soft tissue abnormalities of the right wrist."  

Finally, after reviewing the veteran's prior X-ray reports 
and conducting a thorough joint examination, the March 2008 
VA examiner determined that the veteran had "[n]ormal 
bilateral wrists," and the veteran's "[b]ilateral wrist 
examination and imaging studies support no anatomic 
diagnosis."  See the March 2008 VA examiner's report, page 
3.  

The veteran has presented no medical evidence to the 
contrary.  In particular, there are no post-service 
outpatient treatment or other medical records which document 
the claimed bilateral wrist disabilities.  The Board adds 
that the veteran has had ample opportunity to secure medical 
evidence in his favor and submit the same to VA.  He has not 
done so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is a 
claimant's responsibility to support a claim for VA 
benefits]. 

The Board does not have any reason to doubt that the veteran 
may experience bilateral wrist pain.  However, symptoms such 
as pain alone are not sufficient to establish the existence 
of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 
282 (1999) [symptoms, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted].

To the extent that the veteran himself believes that he has 
current right and left wrist disabilities, it is well 
established that lay persons without medical training, such 
as the veteran, are not competent to comment on medical 
matters such as diagnosis, date of onset or cause of a 
disability.  See Espiritu v. Derwinski, 2 Vet. App. 491, 494-
5 (1992) see also 38 C.F.R. § 3.159 (a)(1) [competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
statements offered in support of his bilateral wrist claims 
are not competent medical evidence and do not serve to 
establish the existence of a current disability.  

In the absence of any diagnosed right or left wrist 
disability, service connection may not be granted.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection 
cannot be granted if the claimed disability does not exist].  
Accordingly, Hickson element (1) has not been met as to both 
issues, and the veteran's claims fail on this basis alone.

For the sake of completeness, with respect to Hickson element 
(2), the Board will separately address in-service disease and 
injury.

Concerning in-service disease, the veteran's service 
treatment records do not indicate that a chronic bilateral 
wrist disability was present in service.  His in-service 
treatment reports were pertinently negative with respect to 
any disease affecting the veteran's wrists.  Accordingly, in-
service disease is not shown.  
Concerning in-service injury, there is no evidence in the 
veteran's service treatment records indicating that the 
veteran sustained an injury to his wrists.  Therefore, 
Hickson element (2), in-service disease or injury, has not 
been met, and the veteran's claims fail on this basis as 
well.  

Finally, with respect to Hickson element (3), medical nexus, 
there is no competent medical evidence of a relationship 
between the claimed right and left wrist disabilities and the 
veteran's service.  In light of the lack of any current 
diagnosis and the lack of any in-service injury or disease, 
medical nexus would be an impossibility.

Accordingly, Hickson element (3) has not been met as to both 
issues, and the veteran's claims fail on this basis also.

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claims for entitlement to service connection 
for right and left wrist disabilities, as all three elements 
have not been met.  Accordingly, the benefits sought on 
appeal are denied.

 



	(CONTINUED ON NEXT PAGE)






ORDER

Entitlement to service connection for a right wrist 
disability is denied.

Entitlement to service connection for a left wrist disability 
is denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


